Case 0:19-cv-62543-RKA Document 1 Entered on FLSD Docket 10/12/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

 IGNATIOS KAZOGLOU,

          Plaintiff,                                          CASE NO: 19-cv-62543

 vs.

 AMERICAN EXPRESS
 NATIONAL BANK,

          Defendants.
                                 /

                                           COMPLAINT
                                          JURY DEMAND

          1.      Plaintiff alleges violation of the Telephone Consumer Protection Act, 47 U.S.C

 §227, et seq. (“TCPA”).

                                     JURISDICTION AND VENUE

          2.      This Court has jurisdiction under 28 U.S.C. §§1331. Mims v. Arrow Fin. Servs.

 LLC, 132 S. Ct. 740 (U.S. 2012). Mims v. Arrow Fin. Servs. LLC, 2012 U.S. LEXIS 906 (U.S.

 2012).

                                             PARTIES

          3.      Plaintiff, IGNATIOS KAZOGLOU, is a natural person, and citizen of the State of

 Florida, residing in Broward County, Florida.

          4.      Defendant, AMERICAN EXPRESS NATIONAL BANK, (“Amex”) is a national

 banking association with its principal place of business at 4315 South 2700 West, Salt Lake City,

 UT 84184.
Case 0:19-cv-62543-RKA Document 1 Entered on FLSD Docket 10/12/2019 Page 2 of 3



                                     FACTUAL ALLEGATIONS

        5.      Defendant, or others acting on its behalf, left dozens of pre-recorded telephone

 messages on Plaintiff's cellular telephone and called and hung-up without leaving messages on

 other occasions, ("the telephone messages").

        6.      Plaintiff believes Defendant was calling him in an effort to collect a debt

 allegedly due from him.

        7.      Defendant, or others acting on its behalf, used an automatic telephone dialing

 system or a pre-recorded or artificial voice to place telephone calls to Plaintiff’s cellular

 telephone.

        8.      None of Defendant's telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227 (b)(1)(A).

        9.      Defendants willfully or knowingly violated the TCPA.

                                COUNT I
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        10.     Plaintiff incorporates Paragraphs 1 through 9.

        11.     Defendant, or others acting on its behalf, placed non-emergency telephone calls to

 Plaintiff’s cellular telephone using an automatic telephone dialing system or pre-recorded or

 artificial voice violation of 47 U.S.C § 227 (b)(1)(A)(iii).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        a declaration that Defendants calls violate the TCPA;




                                                   2
Case 0:19-cv-62543-RKA Document 1 Entered on FLSD Docket 10/12/2019 Page 3 of 3



               c.     a permanent injunction prohibiting Defendant from placing non-

               emergency calls to the Plaintiff's cellular telephone using an automatic telephone

               dialing system or pre-recorded or artificial voice; and

               d.     Such other or further relief as the Court deems proper.

                                            JURY DEMAND

        Plaintiff demands trial by jury.

                                             Debt Shield Law, P.A.
                                             Attorney for Plaintiff
                                             3440 Hollywood Blvd., Suite 415
                                             Hollywood, FL 33021
                                             Tel: 754-800-5299
                                             Fax: 305-503-9457
                                             service@debtshieldlawyer.com
                                             joel@debtshieldlawyer.com

                                              /s/ Joel D. Lucoff
                                             Joel D. Lucoff
                                             Fla. Bar No. 192163




                                                 3
